Citation Nr: 1645896	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  12-18 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include lumbar spine degenerative disc disease.

2.  Entitlement to service connection for a bilateral leg disability, to include as secondary to low back disability.

3.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for dental work resulting from two top front teeth being knocked out.

5.  Entitlement to service connection for sleep apnea, to include as secondary to PTSD.



REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to April 1990.

The issues of entitlement to service connection for low back disability and bilateral leg disability are before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  The RO in Muskogee, Oklahoma, transferred jurisdiction to the RO in Roanoke, Virginia.  These issues were previously before the Board in January 2015, when they were remanded to the RO for additional development.

The issue of entitlement to service connection for sleep apnea is before the Board on appeal of a June 2014 RO rating decision.  In January 2015, the Board remanded the issue for the limited purpose of acknowledging the Veteran's notice of disagreement with that decision and directing the RO to issue a statement of the case (SOC) in accordance with Manlincon v. West, 12 Vet. App. 238 (1999).  The Veteran has since properly perfected the appeal and the matter is now before the Board.

The issues of entitlement to service connection for a psychiatric disorder (to include PTSD) and for a dental disability are before the Board on appeal of a July 2013 RO rating decision.  These issues have not previously been addressed by the Board.

In his July 2012 substantive appeal, the Veteran requested a Travel Board hearing.  In March 2014, the Veteran withdrew his hearing request.

In September 2013, the Veteran filed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, appointing the attorney listed as his representative on the title page of this decision.  In June 2016, the Veteran briefly revoked that appointment by filing a VA Form 21-22 in favor of a Veterans Service Organization.  However, less than a week later, the Veteran filed a new VA Form 21-22a re-appointing the attorney as his representative in this matter once again.

A claim of service connection for a dental disability is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  In dental claims, the RO adjudicates the claim for service connection and the VA Medical Center adjudicates the claim for outpatient treatment.  As the current issue of entitlement to service connection for a dental disability stems from an adverse determination by the RO, the appeal on that matter is limited to the issue of service connection for compensation purposes.  Therefore, the claim of entitlement to VA outpatient dental treatment is hereby REFERRED to the RO for further referral to the appropriate VA medical facility.  See 38 C.F.R. § 17.161.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service Connection for Back Disability and for Bilateral Leg Disability

The Board has noted an unusual procedural discrepancy in this case that raises a problem with regard to ensuring that the Veteran properly enjoys the benefit of his attorney's representation in connection with the back and leg disability issues on appeal.

The AOJ completed processing the Board's January 2015 remand of the back and leg disability issues by issuing a supplemental statement of the case (SSOC) on these issues in January 2016.  The claims-file contains documentation showing that the copy of the SSOC that was to be provided to the Veteran's properly appointed attorney representative was returned as undeliverable ("Return to sender.  Unable to forward.").  This documentation indicates that the returned SSOC mailing was sent to the Veteran's attorney at an address that was not the address of record provided to VA by the Veteran's attorney.  The September 2013 VA Form 21-22a appointing the attorney as representative provides the attorney's address of record in Evansville, Indiana (the same address as that confirmed in the June 2016 VA Form 21-22a re-appointment of the attorney as representative).  It is not clear to the Board why the AOJ sent the January 2016 SSOC to an alternative address in Washington, DC.  The Board notes that the Washington, DC address to which the AOJ attempted to send the January 2016 SSOC references "Howrey LLP" and the address corresponds to the former location of that now-dissolved law firm.  Howrey LLP dissolved due to bankruptcy in March 2011, two-and-a-half years prior to the appointment of the Veteran's attorney in this case.

The Board is unable to conclude at this time that proceeding with a decision on the back and bilateral leg issues would not be prejudicial to the Veteran in this case; the failure to send the SSOC to the Veteran's attorney is problematic.  When the Board sent a notification letter in July 2016 concerning receipt of the Veteran's appeal from the AOJ, only the sleep apnea, psychiatric, and dental issues had been electronically transferred to the Board.  The Veteran's attorney replied with a September 2016 brief addressing issues that had been transferred to the Board as of that time.  Later, in October 2016, the back and bilateral leg issues were additionally electronically transferred to the Board and merged with the appeal, but the Board's October 2016 notice letter did not clearly specify that new issues had been newly received at the Board; the October 2016 notice letter did not identify that the back and leg issues were now ready for final appellate review.  The Board is unable to find that the Veteran's attorney has received the January 2016 SSOC indicating the AOJ's completion of processing the Board remand concerning the back and lower extremity issues and the Board is unable to finds that the Veteran's attorney has otherwise been adequately notified that those two issues are among the matters pending final appellate review by the Board at this time.

38 C.F.R. § 19.31 provides that an SSOC must be sent to the appellant and the representative.  The Board finds that a remand is necessary to ensure that a copy of the January 2016 SSOC is mailed to the Veteran's representative, as required by 38 C.F.R. § 19.31(b).

Service Connection for Psychiatric Disorder / PTSD

The AOJ determined that the Veteran did not have a "confirmed diagnosis of PTSD," apparently on the basis of medical evidence that indicated differing psychiatric diagnoses.  However, the Board notes that a December 2012 VA "PTSD evaluation" presents a detailed report prepared under the supervision of a VA psychologist that finds a variety of Axis I diagnoses, including: PTSD, major depression, and pain disorder.  The PTSD diagnosis was made in accordance with the DSM-IV ("Clinician-Administered PTSD Scale for DSM-IV (CAPS)") in addition to other methods of evaluation, and the VA report explains how the Veteran's case meets the pertinent DSM-IV PTSD diagnostic criteria.  Even if subsequent evaluations do not find PTSD, the December 2012 diagnosis of PTSD (if a valid qualifying diagnosis) must be considered significant to satisfying the requirement of having a 'current' disability when establishing entitlement to service connection.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim").

The December 2012 VA diagnosis of PTSD attributes the PTSD to two in-service traumatic stressor events: (1) "finding a military sergeant in a car shortly after he committed suicide by shooting himself, which included [the Veteran] witnessing 'his blood everywhere,'" and (2) "a serious motor vehicle accident in which he was the driver and needed to be rescued from the vehicle which hit a pole and flipped upside down."  The Board notes that the AOJ expressly determined that the occurrence of the motor vehicle accident stressor event was considered corroborated/verified (in the July 2013 rating decision), as a reference to the accident is documented in the Veteran's service treatment records.  It is not clear from the December 2012 VA PTSD evaluation report whether the verification of the occurrence of the motor vehicle accident alone would be sufficient to support the PTSD diagnosis in the absence of verification of the occurrence of the Veteran encountering the suicide scene; however, it is clear that the December 2012 VA PTSD diagnosis was established in connection with the combination these two stressor events.  Therefore, the Board finds that a significant question in the consideration of this service connection claim is whether the reported event of the Veteran witnessing the suicide scene can be corroborated/verified.  Another significant question is whether the motor vehicle accident stressor alone would be sufficient to support a diagnosis of PTSD.

A May 2013 VA fee-basis psychiatric examination report (prepared for the purpose of assisting the Veteran in this claim) presents some confusing internal inconsistencies and further inconsistencies with other indications of record.  The report lists only the Veteran's in-service motor vehicle accident as a pertinent stressor event.  The examiner checks the box for "Yes" in response to the question: "Does this stressor meet Criterion A (i.e., is it adequate to support the diagnosis of PTSD)?"  Yet, the report appears to contradict itself in later finding that Criterion A of the PTSD diagnostic criteria is not satisfied because of "[n]o exposure to a traumatic event."

The May 2013 VA fee-basis psychiatric examination report identifies only the single claimed stressor of the in-service motor vehicle accident as part of the assessment of whether the Veteran may be diagnosed with PTSD, yet the report's final remarks section briefly notes and dismisses the suicide scene stressor event: "he also indicates that he has had an episode where someone had killed himself at a shooting range however the veteran was not connected with him.  It was just a situation that happened on AP Hill Shooting Range when he happened to visit that center."  However, a June 2013 addendum to the report describes the suicide scene event differently and raises some confusion on the matter: "He is also troubled by what he saw in AP Hill where a soldier had killed himself.  On the other hand he never got to see the soldier who was killed and it was just a rumor that he had heard that someone had killed himself on the shooting range."  It is not entirely clear to the Board how to read this report that indicates both that the Veteran was troubled by "what he saw" and also that it was "just a rumor that he had heard."  The Board is unable to attribute the confusion to any inconsistent testimony on the Veteran's part, as it is not clear that the May 2013 VA fee-basis examiner re-interviewed the Veteran for the June 2013 addendum report and the examiner's statements are confusing and inconsistent without reference to any internal contradiction on the part of the Veteran's account of events.  The Board notes that the December 2012 report describes that this in-service event involved the Veteran "discovering the body," whereas the May/June 2013 report at one point indicates that the Veteran "never got to see the soldier," and then also indicates that it was "just a rumor that he had heard."  The May/June 2013 report does not acknowledge the significant changes in the stressor details or present information that allows the Board to clearly understand or explain the differences.

It is especially significant to note that the December 2012 VA diagnosis of PTSD presented a detailed description of the Veteran having witnessed "blood everywhere" at the scene of the suicide and that he "endorsed several re-experiencing symptoms ... most specifically related to witnessing the aftereffects of a suicide by gunshot of a military sergeant.  These symptoms occur between once and twice a week to once and twice a month, and are causing him moderate to extreme distress," with description of "distressing intrusive thoughts," "nightmares," "flashbacks," and "dissociative episodes ... in which he felt discovering the body of this individual was reoccurring," in addition to detailed descriptions of other associated symptoms.  The May/June 2013 VA fee-basis examination report does not find symptoms consistent with those reported in the December 2012 VA report, but the May/June 2013 report does not adequately account for the detailed symptom reports in the December 2012 VA report.  It is not clear to the Board whether the May/June VA fee-basis examiner was unaware of those reported symptom details, disbelieved that the prior to symptom report, or believed that the symptoms had existed in the past but had resolved by the time of the May/June 2013 VA fee-basis examination.  The Board observes that the May/June 2013 examiner described the Veteran as "a reliable historian," and did not suggest that the Veteran made inconsistent or incredible reports, nor did the examiner clearly express doubt regarding the significant symptom reports documented in the December 2012 report.

In the interest of adequately informed appellate review that provides the Veteran's claim with every consideration, the Board believes that a remand for additional development is necessary in this case.

First, the Board finds that action must be taken to attempt to corroborate/verify the Veteran's claimed in-service stressor of witnessing the proximate aftermath of a suicide that was identified in the December 2012 VA PTSD evaluation as part of a DSM-IV confirmed diagnosis of PTSD.  In this regard, the Board notes that the May/June 2013 VA fee-basis examination report suggests a location ("AP Hill Shooting Range," which appears to be located in Virginia), and the Veteran's personnel records indicate that the Veteran served overseas for more than 21 months of his 25 to 26 months of active duty service.  After offering the Veteran the opportunity to provide any further clarification of the timing and details of this event, the AOJ should take appropriate steps to determine whether the claimed stressor can be corroborated/verified.  (The Board notes that the Court of Veterans Claims (Court) has held that VA's duty to assist requires that it make multiple attempts, as necessary, to corroborate a veteran's alleged stressor event, even if the Veteran is not able to narrow the timeframe to a 60-day window (as is required for each corroboration request to the Joint Services Records Research Center (JSRRC)).  Gagne v. McDonald, 27 Vet. App. 397 (2015).)

Second, after a determination is made as to whether any claimed in-service stressors have been corroborated/verified (other than the previously accepted stressor of the in-service motor vehicle accident), if the AOJ does not find that the set of corroborated stressors together with the findings of the December 2012 VA diagnosis of PTSD permits a resolution of the claim in the Veteran's favor, a new VA psychiatric examination should be provided to the Veteran for the purpose of determining/clarifying whether the Veteran's corroborated in-service stressor(s) alone are sufficient to support a diagnosis of PTSD currently or at any time during the pendency of this appeal (since November 2012), with particular attention to the significant information presented in the December 2012 VA PTSD evaluation report.

The Board further observes that certain items of evidence of record indicate that the Veteran suffers from one or more acquired psychiatric disorders caused or permanently aggravated in severity by his physical disabilities, including the back and leg disabilities for which he is seeking to establish entitlement to service connection.  To the extent that the resolution of the claim of entitlement to service connection for a psychiatric disorder may be inextricably intertwined with the outcome of the claims of entitlement to service connection for disabilities of the back and of the bilateral legs, each of these issues is being remanded to the AOJ for additional procedural and evidentiary development at this time and they will be appropriately adjudicated following completion of the needed development.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Service Connection for Sleep Apnea

In September 2016, the Veteran's representative submitted a brief that addressed the psychiatric and sleep apnea issues currently on appeal.  The September 2016 brief included an explanation that the Veteran contends that his psychiatric disability "aided in the development of and aggravates his obstructive sleep apnea," and the September 2016 submission includes an attached August 2016 private medical opinion (presented in a VA Disability Benefits Questionnaire form) to support this contention.  In light of this contention and evidence, the claim of entitlement to service connection for sleep apnea is inextricably intertwined with the claim of entitlement to service connection for psychiatric disability that is being remanded for additional development at this time.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  As such, the appropriate remedy is to defer adjudication of the sleep apnea claim pending the development and readjudication of the inextricably intertwined psychiatric disorder service connection claim.

Service Connection for Dental Disability

A claim of service connection for a dental disability is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  In dental claims, the RO adjudicates the claim for service connection and the VA Medical Center adjudicates the claim for outpatient treatment.  The regulation relating to service connection of dental conditions for treatment purposes was amended, effective February 29, 2012, in order to clarify existing regulatory provisions and to reflect the respective responsibilities of the Veterans Health Administration (VHA) and Veterans Benefits Administration (VBA) in determinations concerning eligibility for dental treatment.  See Proposed Rules, Dental Conditions, 76 Fed. Reg. 14,600 (Mar. 17, 2011); Final Rule, Dental Conditions, 77 Fed. Reg. 4469 (Jan. 30, 2012).  The amended version of 38 C.F.R. § 3.381 now clarifies that VBA will adjudicate a claim for service connection of a dental condition for treatment purposes after VHA determines that a veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests that VBA make a determination on relevant questions.  38 C.F.R. § 3.381(a).  Here, the RO did not refer the claim to VHA for consideration of service connection for a dental disability for purposes of VA outpatient treatment purposes.  During the processing of this remand, the RO shall now have the opportunity to make the appropriate referral.

As the current issue of service connection for a dental disability stems from an adverse determination by the RO, the dental issue addressed herein as currently on appeal must be limited to the claim of service connection for compensation purposes.  As discussed above, the claim for VA outpatient dental treatment is being referred to the AOJ for further referral to the appropriate VA medical facility.  See 38 C.F.R. §§ 17.161 and 38 C.F.R. § 19.9(b) (2015).

Disability compensation and VA outpatient dental treatment may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.  Dental disabilities that may be compensable are set forth in 38 C.F.R. § 4.150.  They include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal diseases are to be considered service-connected only for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.

In this case, the Veteran's service treatment records include a January 1988 enlistment examination that shows that the Veteran had an "upper fake tooth central incisor," suggesting a single missing upper front tooth.  The subsequent shorthand dental reports and notations among the service treatment records pertaining to in-service dental care present pertinent information that is not entirely clear to the Board's lay sensibilities.  An April 1988 note indicates "#9 missing," and refers to a "#8-x-10 temp bridge fabrication."  A November 1988 entry states: "SC -> Bridge #8-10 Temp fell out....  Appointed for oper 4x Eval #8!"  A December 1988 entry states: "S/C -> Bridge #8-10 Temp fell out."  A February 1990 entry states: "S/C cc 'loose temp bridge.'"  An April 1990 entry "s/c cc - bridge irritating gums when broken ... . fabricate new acrylic shell #8...."  An entry a week later states: "S/C - cc temp bridge broken again."

It may be the case that the notations regarding a bridge for teeth "8-10" to reflect that tooth number 9 was missing and a dental bridge involved teeth 8 and 10 as abutments.  However, the Board has not been able to entirely confirm this interpretation of the notations in the various reports, and the Board is unable to clearly determine the significance of the repeated problems and damage noted involving the bridge work in the pertinent area of the Veteran's mouth.  Moreover, diagrams of the Veteran's dental status in the service treatment records are not sufficiently clear to the Board's lay sensibilities.  Some of the dental "diseases and abnormalities" diagrams in the service treatment records show some manner of abnormality of teeth 8, 9, and 10; some of these diagrams include a distinct marking for tooth 9, but others (including what appears to be the latest-in-time diagram during the Veteran's service, above the April 1990 dental note) show teeth 8, 9, and 10 with essentially identical status markings for all three teeth.  It is unclear to the Board whether the reports may suggest some pertinent development regarding the health of multiple top front teeth pertinent to the Veteran's claim at issue.

In summary, the Veteran's claim contends that two of his top front teeth were knocked out during or due to service.  The service treatment records clearly show that the Veteran had only one fake/missing top front tooth at the time of his entrance to service, and that his in-service dental evaluations noted some manner of abnormality with three top front teeth during service.  Some of the indications of record, including the last diagram of dental status during service, indicate that three top front teeth came to share the same diagram status marking as the established missing tooth.  The Veteran's service treatment records clearly document that temporary dental bridges placed in the area of the top front teeth were repeatedly broken and problematic during service.

The Board is not confident that its lay review of the dental notes in the service treatment records is sufficient to properly interpret the available information regarding any changes in the status of the Veteran's top front teeth during his active duty service.  Additionally, the Board is unable to determine whether the Veteran currently has a compensation-eligible dental disability such as loss of teeth due to the loss of substance of the body of the maxilla or mandible (where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease).  If the Veteran currently has a compensable dental disability involving his top front teeth, and if such disability may be etiologically related to the Veteran's documented in-service problems involving the top front teeth and broken dental bridges, such findings may be supportive of the Veteran's claim on appeal.  The Board is not able to adequately resolve these questions on the basis of the evidence currently of record without the benefit of a competent dental examiner's review of the pertinent dental records and examination of the Veteran.  Accordingly, the Board finds that a remand for a VA dental examination is warranted in this case, particularly in light of the low threshold standard endorsed by the Court in McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ensure that a copy of the January 2016 SSOC is mailed to the Veteran's representative, as required by 38 C.F.R. § 19.31(b).  The SSOC should be sent to the attorney's correct address of record (currently in Evansville, Indiana) and not to the defunct address in Washington, DC that was used in the previous attempt.

2.  The AOJ should contact the Veteran and his representative and request that he provide additional information regarding his identified reported stressor involving the Veteran witnessing the scene of a suicide (indicated in one report to have occurred at A.P. Hill Shooting Range), including the approximate time and location of the event.  The Veteran should be asked to identify when during his active duty service he was located at or near the A.P. Hill Shooting Range.

3.  Thereafter, forward all information provided by the Veteran concerning his claimed in-service stressor (involving his witnessing the scene of a suicide at A.P. Hill Shooting Range) to the JSRRC and any other appropriate entity and request that attempts be made to corroborate the stressor event.  If necessary, multiple requests, each covering a different 60-day period should be submitted (in accordance with the Court's holding in Gagne v. McDonald, 27 Vet. App. 397 (2015)).

4.  After the AOJ determines whether any additional in-service stressor events (such as the reported witnessing of the scene of a suicide) may be considered corroborated/verified (in addition to the motor vehicle accident stressor previously accepted by the RO's July 2013 rating decision as corroborated ), if the AOJ does not find that the corroborated stressor(s) together with the findings of the December 2012 VA diagnosis of PTSD permits a resolution of the claim in the Veteran's favor, a new VA psychiatric examination should be provided to the Veteran.  The AOJ should arrange for the Veteran to be examined by a psychologist or psychiatrist to ascertain the nature and likely etiology of any psychiatric disabilities, to include whether or not he has PTSD based on the verified stressor event(s) in service.  The Veteran's record (to include this remand) must be reviewed by the examiner in connection with the examination.  Following examination and interview of the Veteran, and review of the pertinent medical history, the examiner should offer an opinion that responds to the following:

(a) Please identify (by diagnosis) each psychiatric disability entity found (both currently and during the pendency of the November 2012 claim on appeal).

(b) Specifically, has the Veteran had a diagnosis of PTSD during the pendency of this claim (since November 2012) based on a corroborated stressor event in service?  (If only the reported in-service motor vehicle accident has been corroborated/verified, then please opine as to whether the corroborated in-service motor vehicle accident stressor alone is sufficient to support a PTSD diagnosis during the pendency of this claim.)

(c) If PTSD is not diagnosed on the basis of corroborated stressors alone during the pendency of this claim (since November 2012), please explain why the Veteran does not meet the criteria for such diagnosis; if another psychiatric disability is diagnosed, please opine as to whether or not it is related to the verified stressor event(s).

In answering these questions, please discuss as necessary each of the prior pertinent medical opinions and documented psychiatric diagnoses of record (from VA and private sources, including: the December 2012 VA PTSD evaluation report, the May/June 2013 VA fee-basis examination report, and the February 2014 private psychiatric report).  The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

5.  The AOJ should arrange for a dental examination of the Veteran to determine the nature and likely etiology of his claimed dental disability.  The entire record must be reviewed in conjunction with the examination, and studies deemed necessary must be completed.  In rendering this opinion, the VA examiner is advised that the Veteran's STRs document that the Veteran had a replacement of tooth number 9 in place upon his entry to active duty service, and had several in-service consultations for problems involving broken dental bridges and suggested abnormalities (including in diagram markings) involving teeth number 8 and number 10.  The examiner is advised that the Veteran is competent to report his experience of events, injuries, and symptoms and that his reports must be considered in formulating the requested opinions.

Based on a review of the record and examination of the Veteran, the examiner is asked to please provide opinions that respond to the following:

(a) Does the Veteran have loss of any top front teeth due to loss of substance of the body of the maxilla or mandible without loss of continuity?  If so, the examiner is asked to please also address whether there is any lost masticatory surface for any tooth, and indicate whether it is restorable by suitable prosthesis.

(b) Does the Veteran have nonunion or malunion of the mandible, chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of whole or part of the ramus, loss of the condyloid process, or loss of any part of the hard palate?

(c) If the Veteran has any of the above identified dental disabilities, please state whether it is "at least as likely as not" (a 50 percent or greater probability) that such disability either began during his military service or as the result of in-service trauma or as the result of in-service injury or disease?

(d) In answering the above questions, please comment upon the meaning and significance of the notations in the dental reports in the Veteran's service treatment records concerning abnormalities and dental attention involving tooth number 8 and tooth number 10, including the various markings/shadings of these teeth in different diagrams of the Veteran's dental status over the course of his active duty service.  In particular, please clarify whether it appears that the Veteran lost all or part of tooth number 8 and/or tooth number 10, or suffered significant injury of damage to those teeth, during his active duty service.

A rationale must be provided for all opinions presented.

6.  When the development requested above is completed, the AOJ should review the record and consider all the available evidence, arrange for any further development deemed necessary, and readjudicate the issues on appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished an appropriate SSOC and afforded the appropriate opportunity to respond.  This case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

